Citation Nr: 1747884	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  07-36 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to an earlier effective date prior to August 18, 2010 for a grant of service connection for tinnitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1983.   

This appeal comes to the Board of Veterans' Appeals (Board) from February 2007 and March 2014 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Travel Board hearing.  However, he later withdrew this request in writing in March 2014.

In a May 2014 decision, the Board reopened the Veteran's claim of entitlement to service connection for bilateral hearing loss and remanded this case to the Agency of Original Jurisdiction (AOJ) for further development.


FINDINGS OF FACT

1.  The Veteran's request to reopen the previously denied claim for entitlement to service connection for tinnitus was first received on August 18, 2010.  The Veteran did not state a claim for reopening in his correspondence to VA prior to August 18, 2010.  

2.  The preponderance of the evidence is against a finding that the Veteran has a current right ear hearing loss disability.  

3.  There is an approximate balance of positive and negative evidence as to whether the Veteran's left ear hearing loss disability is related to his service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to August 18, 2010 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155 (in effect prior to March 24, 2015), 3.400 (2016).  

2.  The criteria for a hearing loss disability in the Veteran's right ear have not been met.  38 C.F.R. § 3.385 (2016).  

3.  Resolving reasonable doubt in favor of the Veteran, the Veteran's left ear hearing loss disability was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a), 3.385 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).   

VA's duty to notify was satisfied by a May 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In regard to its duty to assist, VA has obtained all relevant identified records pertaining to the issues on appeal necessary to reach determinations on the merits of the claims.  The Veteran has been afforded several VA examinations of his hearing loss and tinnitus, which are supplemented by hearing test results and opinions submitted and cited by the Veteran as evidence in support of his claim.  As is further explained below, the Veteran asserts and the Board finds that the test results in the record support a finding of a hearing loss disability in the Veteran's left ear only, and the Veteran indicated he is unable to complete additional testing.  See August 2017 Statement in Support of Claim.  Moreover, the Board finds further development is unnecessary as the record contains multiple bilateral hearing test results over many years, which consistently support a finding of a unilateral, left ear hearing loss disability.  

Entitlement to an Earlier Effective Date Prior to August 18, 2010 for a Grant of Service Connection for Tinnitus

Generally, the effective date of an award of disability compensation based on an original claim or a claim to reopen is the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of compensation based on direct service connection is the date following separation from active service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Prior to the regulation change, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

In February 1999, the Veteran filed a claim for left ear tinnitus.  This claim was denied in a December 1999 rating decision.  The Veteran did not submit a timely notice of disagreement or additional pertinent evidence within a year of the December 1999 rating decision, and the Veteran is not asserting that an earlier effective date is warranted on the basis that the rating decision was not final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

The Veteran's January 2001 claim for entitlement to service connection for bilateral tinnitus was denied on the merits in a January 2002 rating decision.  The Veteran did not submit a timely notice of disagreement or additional pertinent evidence within a year of the January 2002 rating decision, and the Veteran is not asserting that an earlier effective date is warranted on the basis that the rating decision was not final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

The Veteran asserts that his effective date should begin in February 2005.  See, e.g., Veteran's Notice of Disagreement received July 2013.  The Board does not find that any February 2005 correspondence constitutes an intent to apply for service connection for tinnitus.  Moreover, even assuming without deciding that the February 2005 correspondence was a claim for tinnitus, the claim was denied in an August 2005 administrative decision letter.  

On February 3, 2005, VA received correspondence stating "I'm writing to appeal my claim and why I am disagreeing with the decision."  This statement was received as a timely notice of disagreement with a January 2005 rating decision that denied his claim for a higher rating for service-connected headaches.  Importantly, the Board does not find that it can be reasonably construed as an intent to file a claim for tinnitus.  38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  The correspondence contains a description of the Veteran's headache history and severity.  The Veteran mentioned his tinnitus once, in the following format: "My ears ringing, my eyes watery, and head pounding"  Considering the correspondence in its entirety, this phrase in this context does not indicate an intent to file a claim for tinnitus.  Moreover, no new and material evidence was received along with this correspondence.

Moreover, the RO notified the Veteran by an administrative decision letter in August 2005 that his tinnitus claim remained denied and that if he wished to pursue the tinnitus claim, he would need to file a claim for reopening with new and material evidence.  The appellate rights were attached to that notification letter.  Thus, even assuming without deciding the February 3, 2005 correspondence was a claim for tinnitus, it was denied in August 2005 and the Veteran was provided timely notice thereof.  The Veteran did not appeal that decision, or submit new and material evidence within one year of that decision.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103.

In November 2006 (over one year later since the August 2005 letter), the RO received correspondence from the Veteran expressing disagreement with the prior denial of service connection for problems with his ears and vision problems.  The RO acknowledged this statement as claims for vision problems and bilateral hearing loss via a December 2006 notice letter.  The Veteran did not indicate an intent to file a claim for tinnitus, and it was not acknowledged by the RO as such.  The Veteran did not state a claim for reopening the tinnitus claim on the basis of new and material evidence, and the Veteran did not submit additional evidence relating to tinnitus with his November 2006 letter.  The RO later denied claims for hearing loss and vision problems in a February 2007 rating decision.  

Additional evidence received prior to August 18, 2010 relates to claims other than tinnitus, and the Veteran did not state a claim for reopening prior to August 18, 2010 with reference to new and material evidence.  

On August 18, 2010, the Veteran filed a formal request to reopen his tinnitus claim.  The Board finds that the August 18, 2010 submission from the Veteran is the first correspondence from the Veteran indicating an intent to file a claim for reopening his previous denial of service connection.  Therefore, the earliest date for which service connection may be granted for tinnitus is August 18, 2010, the date VA received his claim for reopening.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, entitlement to an earlier effective date prior to August 18, 2010 for a grant of service connection for tinnitus must be denied.

Entitlement to Service connection for Bilateral Hearing Loss

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Chapter I, Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).  

The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for a hearing loss disability.  See Hensley v. Brown, 5 Vet. App. at 159 (1993).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans' Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds that while the first Shedden element is met in regard to the Veteran's claim for hearing loss in the left ear, it is not met in regard to hearing loss in the right ear.  The Veteran's hearing was examined by several VA examiners, who considered the pertinent evidence of record including the Veteran's reports of noise exposure, decreased hearing acuity since service, tinnitus, and the effects of migraines and medication.  The June 2013 VA hearing loss examiner was able to obtain puretone threshold results but was unable to obtain reliable speech discrimination test results.  The relevant hearing puretone threshold test results were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
20
LEFT
30
35
35
35
40

This evidence demonstrates a hearing loss disability in the Veteran's left ear because at least three of the relevant thresholds are at 26 decibels or above.  See 38 C.F.R. § 3.385.  Furthermore, the recording at 4000 Hertz shows a threshold of 40 decibels.  In contrast, the results for the right ear show all thresholds below 26 decibels. 

Additional testing conducted during hearing aid evaluations and testing cited by the Veteran from February 2007 also shows significantly higher thresholds in the left ear compared to the right.  See, e.g., July 2011 Compensation and Pension Audiology Report; February 2007 Audiology Report from Spark M. Matsunaga VA Medical Center (VAMC).  The Board notes none of the tests show results consistent with a right ear hear loss disability under 38 C.F.R. § 3.385.  Speech discrimination testing was found to be unreliable by the VA examiners after repeated attempts at testing.  However, VA Audiological Evaluations conducted in May 2012 revealed scores above 94 percent bilaterally using the Maryland CNC list.  Therefore, the Board finds that the evidence of record shows that the Veteran has a hearing loss disability in the left ear but not the right ear.  
The Board finds that the second Shedden element is met.  The Veteran reported being exposed to noise including weapons fire during his service, and the Veteran's Certificate of Release or Discharge confirms he served as a rifleman and machine gunner.  See, e.g., May 2011 Appeal to Board of Veterans' Appeals.  The Board finds the service records support the Veteran's contentions that he was exposed to loud noise including gunfire, which could be related to his hearing loss.  

While the evidence does not establish there is a right ear hearing loss disability in this case, the Board finds that the third Shedden element is met in regard to the Veteran's left ear hearing loss disability.  The Board remanded this matter in May 2014 in part to obtain opinions on whether the Veteran's hearing loss is related to his service to include as secondary to his service-connected migraines.  The VA examiners opined that while the Veteran has some mild hearing loss and migraines, the hearing loss is not related to service on a direct or secondary basis due to migraines.  See, e.g, June 2017 Hearing Loss and Tinnitus VA examination.  
However, the Board finds that the negative nexus opinions are conclusory and do not contain detailed rationale explaining why the migraines are unrelated to the Veteran's hearing loss.  Additionally, while the opinions note the Veteran had some mild hearing loss in the 6000 Hertz range on separation from service, they do not contain detailed discussion of the significance of changes in puretone threshold shifts from the entrance examination through the separation examination.  Compare Veteran's June 1977 Reenlistment Examination to the March 1983 Separation Examination in the Veteran's service treatment records.  

The Board weighed the negative nexus opinions in this case against a 2009 opinion from the Veteran's private doctor, who indicated that the Veteran's migraines do affect his hearing.  See, e.g., August 2009 statement from E.M.C.  While the opinion does not contained detailed rationale in support of the finding, the Board considered it in the context of the totality of the evidence including evidence of significant military noise exposure and evidence of puretone threshold shifts during service.  

The Board also affords some probative weight to the Veteran's statements and other lay statements submitted in support of the Veteran's claims.  Lay persons are not competent to diagnose a hearing loss disability consistent with VA regulations as measured by complicated testing equipment and specialized training.  However, the Board finds they are competent to report observable symptoms including significant decreases in hearing acuity.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The lay statements support the Veteran's claim that he has has experienced worsening hearing since his time in service including hearing loss associated with his service-connected migraines.  

In light of the above, the Board finds that while the preponderance of the evidence is against a finding that the Veteran has a current right ear hearing loss disability, there is an approximate balance of negative and positive evidence as to whether the Veteran's current left ear hearing loss disability is related to his service.  After applying the benefit of the doubt, the Board finds that the claim must be denied in regard to the right ear and granted in regard to the Veteran's left ear.  


ORDER

Entitlement to an earlier effective date prior to August 18, 2010 for a grant of service connection for tinnitus is denied.

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for left ear hearing loss is granted.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


